DETAILED ACTION

This action is responsive to communications filed on August 8, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1 and 11 are independent claims.
Claims 1-5, 8, 9, 11-15, 18, and 19 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/18/2019 and 04/06/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:
Claims 1-3, 8, 9, 11-13, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to an abstract idea corresponding to associating language objects with context objects which may be carried out via mental processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination they do not add significantly more such as specific algorithms describing how the ideas are accomplished. This judicial exception is not integrated into a practical application because the claims appear to merely include or are performed by a general purpose computer applying the judicial exception. Further, the claims do not appear to include more than insignificant extra-solution activity to the judicial exception. Therefore, since there are no limitations in the claim that transform the  exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 11, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al., US Patent Application Publication no. US 2013/0060774 (“Shepherd”), in view of Bounouane et al., US Patent Application Publication no. US 2014/0250047 (“Bounouane”), and further in view of Wong et al., US Application Publication no. US (“Wong”).
Claim 1:
	Shepherd teaches or suggests a system for transforming unstructured numerical expressions from a text document to structured data entries, the system comprising:
	a communication interface that receives the textual document having one or more numerical expressions (see Fig. 5, 6; para. 0006 - loading, by a processing device, a data source comprising numeric data and non-numeric data; para. 0084 – the data source includes a table or spreadsheet with a plurality of columns of data.);
	one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to:
		extract a numerical expression from the textual document (see para. 0006 - extracting, by the processing device, one or more number values from at least one numeric data set of the data source; para. 0008 - extract one or more number values from at least 
			divide the numerical expression into a numerical portion and a non-numerical portion (see Fig. 6 and 7; para. 0008 -  extract one or more open class nouns from at least one non-numeric data set of the data source, the one or more open class nouns being in a proximity to the numeric data set of the data source. extract one or more number values from at least one numeric data set of the data source; para. 0081 - semantically classify noun-based (non-numerical) data sets in close (or other) proximity to the numerical data set to be classified. Data sets in close proximity include data sets (e.g., columns of data) in the same data table or database; para. 0090 - FIGS. 6 and 7, the value associated with property "populationMetro" of 1403268;	
			determine, from a text where the numerical expression is extracted from, one or more inference terms indicative of a meaning of the non-numerical portion (see Fig. 6; para. 0072 - Table 1 shows examples of product attribute values 216, such as can be extracted from the product data source; para. 0077 - determining the classification of a data set consisting of numbers by using semantic classification techniques on 'nearby' data to identify a context; para. 0081 -  semantically classify noun-based (non-numerical) data sets in close (or other) proximity to the numerical data set to be classified. Data sets in close proximity include data sets (e.g., columns of data) in the same data table or database; para. 0085 - open class nouns are extracted from the non-numerical data sets. (for example, the words Ottawa, Olso, Mexico etc. from column A of Table Tin FIG. 6.). at least one semantic classification is determined for the non-numeric data set. column A would be 
Shepherd appears to fail to explicitly disclose classify the numerical expression as nominal or cardinal; when the numerical expression is classified as cardinal: translate the non-numerical portion into a unit term based on the one or more inference terms; reformat the numerical expression using the unit term; and store the reformatted numerical expression with the one or more inference terms in a relational table.
 Bounouane teaches or suggests classify the numerical expression as nominal or cardinal; when the numerical expression is classified as cardinal: (see para 0136 - both identify the probability values and extract the relevant variables includes using grammar transforms. indicate the type of the words: respectively, a plural noun, a cardinal number and a preposition; NP, QP, VP are phrasal tags to indicate the type of the syntactic phrase: respectively, nominal phrase, quantifier phrase and verbal phrase.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shepherd, to include classify the numerical expression as nominal or cardinal; when the numerical expression is classified as cardinal: for the purpose of efficiently identifying types of expressions, as taught by Bounouane (0136). 
Wong further teaches or suggests translate the non-numerical portion into a unit term based on the one or more inference terms; reformat the numerical expression using the unit term; and store the reformatted numerical expression with the one or more inference terms in a relational table (see para. 0032 - Abbreviations and acronyms are converted to their equivalent word sequences, which may or may not depend on context. The text 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shepherd, to include translate the non-numerical portion into a unit term based on the one or more inference terms; reformat the numerical expression using the unit term; and store the reformatted numerical expression with the one or more inference terms in a relational table for the purpose of efficiently normalizing text for further processing and use, as taught by Wong (0006 and 0032).
Claim(s) 11:
Claim(s) 11 correspond to Claim 1, and thus, Shepherd, Bounouane, and Wong teach or suggest the limitations of claim(s) 11 as well.

Claim 4:
	Shepherd appears to fail to explicitly disclose determine, from a text where the numerical expression is extracted from, one or more inference terms indicative of a meaning of the non-numerical portion by: extracting a set of words from the text, the set of words containing the numerical expression; classifying each word from the set of words as containing or not containing quantitative meaning; and determining, based on sentence structure analysis and the classified words that contain quantitative meaning, the one or more inference terms indicative of the meaning of the non-numerical portion.
determine, from a text where the numerical expression is extracted from, one or more inference terms indicative of a meaning of the non-numerical portion by: extracting a set of words from the text, the set of words containing the numerical expression; classifying each word from the set of words as containing or not containing quantitative meaning; and determining, based on sentence structure analysis and the classified words that contain quantitative meaning, the one or more inference terms indicative of the meaning of the non-numerical portion (see para. 0029 - automatic extraction of evidence statements from texts (representations of sentences indicating a dependence relation), which can be aggregated into dependence relation statements. based on the quantitative information extracted from the inputs; para. 0037 - includes extracting from a text corpus any information about probability or likelihood of variables. In one embodiment, the methods implemented include identifying both numerical information such as "7 5% of longtime smokers will develop lung cancer in their lifetime”; para. 0048 - text is pre-processed into sentences, and a processing loop entered at 110 where a first sentence is identified for processing. The process loops through each of the sentences in a document and includes at 112, lemmatizing the sentence, e.g., finding a base form of inflected words. annotating the text with semantic attributes and relation information from the lexical tables; para. 0050 - relations, and modifiers in text, and this hinges on the identification of roles such as subject and direct object of a sentence; para. 0119-0122 - Extracting the variables. Extracting clue terms; para. 0134 - look up for the subject and object phrases associated with the verb describing the probability to identify the variables; para. 0138 - Extracting one or more clue terms and building a probability statement are 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shepherd, to include determine, from a text where the numerical expression is extracted from, one or more inference terms indicative of a meaning of the non-numerical portion by: extracting a set of words from the text, the set of words containing the numerical expression; classifying each word from the set of words as containing or not containing quantitative meaning; and determining, based on sentence structure analysis and the classified words that contain quantitative meaning, the one or more inference terms indicative of the meaning of the non-numerical portion for the purpose of efficiently identifying types of expressions, as taught by Bounouane (0136). 
Claim(s) 14:
Claim(s) 14 correspond to Claim 4, and thus, Shepherd, Bounouane, and Wong teach or suggest the limitations of claim(s) 14 as well.

Claim 5:
	Bounouane further teaches or suggests retrieving a neural network trained by historically used numerical expressions and inference terms; and determining the one or more inference terms via the neural network (see para. 0123 - based on a Support Vector Machine (SVM) classifier trained on NUMs extracted from the Penn Treebank (PTB) and the corpus of Numerical expressions. this annotated data is used to train a classifier with lexical and syntactic features as learning features; para. 0124 - rule-based method can be used that 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shepherd, to include retrieving a neural network trained by historically used numerical expressions and inference terms; and determining the one or more inference terms via the neural network for the purpose of efficiently identifying types of expressions, as taught by Bounouane (0136). 
Claim(s) 15:
Claim(s) 15 correspond to Claim 5, and thus, Shepherd, Bounouane, and Wong teach or suggest the limitations of claim(s) 15 as well.

Claim 8:
	Shepherd appears to explicitly fail to disclose extracting metadata relating to the numerical expression from the textual document; organizing the metadata into a metadata format; and storing the metadata with the reformatted numerical expression in the relational table.
	Bounouane teaches or suggests extracting metadata relating to the numerical expression from the textual document; organizing the metadata into a metadata format; and storing the metadata with the reformatted numerical expression in the relational table (see para. 0050 - breaking a sentence up into elements, for example for purposes of parsing. The detailed syntactic analysis is necessary to identify variables, relations, and modifiers in text, and this hinges on the identification of roles such as subject and direct object of a sentence; para. 0065 - produce a typed dependency graph, or similar linguistic representation which encodes roles such as subject or direct object and relationships among elements via a directed acyclic graph; para. 0119-0121 - Searching probability values. Extracting the variables. Extracting clue terms; para. 0134 - look up for the subject and object phrases associated with the verb describing the probability to identify the variables; para. 0137 - breakdown of the syntactic structures of the variables into all possible sub-structures; para. 0138 - Extracting one or more clue terms and building a probability statement are further steps implemented. Clue terms are a set of key terms that indicate how to compute the probability, e.g., increase, decrease, reduce, etc. Those are processed by identifying the verbs indicating the probability values and filtering on a pre-define subset. Finally, a probability statement is built by combining each pieces of information extracted in the previous steps: type of probability, probability values, variables, and clue term.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shepherd, to include extracting metadata relating to the numerical expression from the textual document; organizing the metadata into a metadata format; and storing the metadata with the reformatted numerical expression in the relational table for the purpose of efficiently identifying types of expressions, as taught by Bounouane (0136). 
Claim(s) 18:
Claim(s) 18 correspond to Claim 8, and thus, Shepherd, Bounouane, and Wong teach or suggest the limitations of claim(s) 18 as well.

Claim 9:
	Shepherd further teaches or suggests receive a natural language query; and identify related numerical expressions and associated inference terms pertaining to the natural language query (see Para. 0006 - querying, by the processing device, an Electronic Knowledge Base (EKB) to determine if the semantic classification for the non-numeric data set and one or more number values of the numeric data set exist in the EKB; para. 0071 - determining the classification of a data set consisting of numbers by using semantic classification techniques on 'nearby' data to identify a context whereby opaque data sets of numbers can be semantically classified inside of that context. An EKB is used to query against the context and determine the semantics of the opaque numeric data sets; Claim 1 - querying, by the processing device, an EKB to determine if the semantic classification for the non-numeric data set and one or more number values of the numeric data set exist in the EKB and, if so, querying the EKB based on the at least one semantic classification of the non-numeric data set and one or more number values of the numeric data set to retrieve one or more results corresponding to each of the number values of the numeric data set, the one or more results including a property and a value.).
Claim(s) 19:
Claim(s) 19 correspond to Claim 9, and thus, Shepherd, Bounouane, and Wong teach or suggest the limitations of claim(s) 19 as well.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd, in view of Bounouane, in view of Wong, and further in view of Napper, US Patent Application Publication no. US 2005/0226512 (“Napper”).
Claim 2:
	As indicated above, Shepherd, Bounouane, and Wong teach or suggest code to classify the numerical expression as nominal or cardinal by: extracting a set of words containing the numerical expression from the textual document.
	Shepherd appears to fail to teach or suggest determining a probability that the set of words fit into a nominal expression pattern; and determining whether the numerical expression is nominal based on the determined probability.
	Napper teaches or suggests determining a probability that the set of words fit into a nominal expression pattern; and determining whether the numerical expression is nominal based on the determined probability (see para. 0038 - Determining template probabilities for the string, each template probability representing the likelihood of the string corresponding to a respective one of a number of templates, each template representing a respective combination of character types; para. 0090 - Determining a template probability in accordance with the statistical analysis, the template probability indicating the probability of the respective character type sequence occurring in the text; para. 0093 - Determining template probabilities in accordance with the determined frequency of each  generating statistical language templates is to identify common written-text idioms, and to calculate the probability of the idiom being encountered in written text; para. 0164 and Table 2 - These templates model the interaction between alphabetic letters, digits, and punctuation and implicity define a set of rules about the structure of written text. 3.456 (202) 940-5432. 3.653 9:08, 5 :45. 4.072 747s. 3.728 92-page, 12-mile, 10-hour, 14-foot, 30-year.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shepherd, to include determining a probability that the set of words fit into a nominal expression pattern; and determining whether the numerical expression is nominal based on the determined probability for the purpose of efficiently using statistical models to identify and process text, as taught by Napper (0164).
Claim(s) 12:
Claim(s) 12 correspond to Claim 2, and thus, Shepherd, Bounouane, Wong, and Napper teach or suggest the limitations of claim(s) 12 as well.

Claim 3:
	Napper further teaches or suggests wherein the nominal expression pattern includes any of an index, a bullet point, a reference number, a section number, an abbreviation, a telephone number, or an address number (see para. 0038 - Determining template probabilities for the string, each template probability representing the likelihood of the  generating statistical language templates is to identify common written-text idioms, and to calculate the probability of the idiom being encountered in written text; para. 0164 and Table 2 - These templates model the interaction between alphabetic letters, digits, and punctuation and implicity define a set of rules about the structure of written text. 3.456 (202) 940-5432. 3.653 9:08, 5 :45. 4.072 747s. 3.728 92-page, 12-mile, 10-hour, 14-foot, 30-year.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shepherd, to include wherein the nominal expression pattern includes any of an index, a bullet point, a reference number, a section number, an abbreviation, a telephone number, or an address number for the purpose of efficiently using statistical models to identify and process text, as taught by Napper (0164).
Claim(s) 13:
Claim(s) 13 correspond to Claim 3, and thus, Shepherd, Bounouane, Wong, and Napper teach or suggest the limitations of claim(s) 13 as well.


	

Allowable Subject Matter
Claims 6, 7, 10, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176